Citation Nr: 0927875	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 60 
percent for residuals of surgery for urethral stricture with 
incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1952 to May 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued a 60 percent disability 
rating for residuals of surgery for urethral stricture with 
incontinence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

TDIU

In his October 2006 Substantive Appeal to the Board, the 
Veteran stated that his problems controlling his urinary 
habits had caused him to be unable to hold a decent job.  The 
Veteran has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  Although the 
Veteran has perfected an appeal, the matter should be 
remanded to the RO for readjudication of the Veteran's claim 
for an increased disability rating in excess of 60 percent 
for residuals of surgery for urethral stricture with 
incontinence, to include the issue of TDIU, in accordance 
with the holding in Rice.

VA Examination

The law provides that VA has a duty to obtain a medical 
examination or opinion when VA finds that it is necessary in 
order to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is currently assigned a 60 percent rating under 
Diagnostic Code 7512, which states that chronic cystitis, 
including interstitial and all etiologies, infectious and 
non-infectious, is rated as voiding dysfunction.  38 C.F.R. § 
4.115b.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  Renal dysfunction 
is also contemplated under 38 C.F.R. § 4.115a, and is the 
only area of dysfunction that contemplates a schedular rating 
in excess of 60 percent.

VA treatment records indicate the Veteran has been diagnosed 
with chronic renal failure and end-stage renal disease.  
Although these records indicate that renal dysfunction is 
secondary to the Veteran's diabetes, the Board finds that in 
order to accurately rate the Veteran's residuals of urinary 
stricture under the applicable Diagnostic Code, an opinion 
regarding the etiology of the Veteran's renal dysfunction is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should take all necessary steps 
to develop the Veteran's claim for an 
increased rating for residuals of surgery 
for urinary stricture with incontinence, 
to include sending complete VCAA notice 
with respect to the requirements for 
establishing a higher disability rating 
and establishing TDIU.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the etiology of the Veteran's 
chronic renal failure and end-stage renal 
disease.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether it is 
at least as likely as not that any current 
renal dysfuction is caused by or 
etiologically related to the Veteran's 
residuals of surgery for urethral 
stricture with incontinence.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated, to 
include the issue of TDIU.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



